DETAILED ACTION
Claims 1-21 are pending.
Election/Restrictions
Claim 8-11 and 15-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention and species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 25 February 2021.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Linear Compressor with a Plurality of Spring Strands which Axially and Elastically Support the Piston.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art 
Claim 5 recites “wherein the first spring body, the second spring body, and the third spring body are sequentially arranged at a side of the spring.” Applicant has not defined the claimed sequence. Since the specification has not explained how the inventor envisioned said sequence; the written description does not show that the inventor had possession of the claimed invention. For the limited purpose of evaluation, the limitation will be interpreted as the first spring body, the second spring body, and the third spring body are circumferentially spaced apart from each other.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 4 recites “the first spring strand comprises a first spring body, a first front spring link , and a first rear spring link, wherein the second spring strand comprises a second spring body, a second front spring link, and a second rear spring link, wherein the third spring strand comprises a third spring body, a third front spring link, and a third rear spring link.” Claim 1 recites that ”each of the plurality of spring strands comprising: a spring body …; a front spring link …; and a rear spring link,” and claim 3 recites “the plurality of spring strands comprise a first spring strand, a second spring strand, and a third spring strand.” Therefore each first, second, and third spring strand already has a defined spring body, front spring link, and rear spring link. Therefore, the claims are unclear as to whether a first spring body, a first 

In order to overcome the rejection, examiner recommends amending claim 4 to read:

Claim 4. The linear compressor of claim 3, wherein the front spring link[s of the first spring strand, second spring strand, and third spring strand] are arranged in the first plane and circumferentially spaced apart from one other by 120 degrees about the spring central axis, and wherein the rear spring link[s of the first spring strand, second spring strand, and third string strand] are arranged in the second plane and circumferentially spaced apart from one another by 120 degrees about the spring central axis.

Claim 5 recites “wherein the first spring body, the second spring body, and the third spring body, are sequentially arranged at a side of the spring.” It is unclear what applicant intended to claim as said sequence lacks written description, as explained in the 112(a) rejection. Furthermore, it is unclear whether “a side of the spring” refers to the spring comprising the spring body and front spring link and rear spring link, or whether it refers to individual spring bodies or front spring links or rear spring links, or whether it refers to each of the first spring body, the second spring body, and the third spring body taken together. For the limited purpose of evaluation, the limitation will be interpreted as the first 
Claim 5 recites “wherein the first spring body, the second spring body, and the third spring body are … spaced apart from one another in the axial direction.” It is unclear how the first, second, and third spring bodies can be both defined axially by having their respective front spring links on the first plane (claims 1 and 4) and their respective rear spring links on the second plane (claims 1 and 4), while also having those same defied spring bodies spaced apart from one another in the axial direction. It is further unclear whether applicant is intending to indicate that the spring bodies are circumferentially spaced apart from each other, in line with claims 3 and 4.  For the limited purpose of evaluation, the limitation will be interpreted as the first spring body, the second spring body, and the third spring body are circumferentially spaced apart from each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Puff (US 2004/0141860).
Regarding claim 1, Puff discloses a linear compressor comprising (title): a piston (fig 5, piston 1, id.) configured to reciprocate along a spring central axis (fig 5, springs 30 are depicted as sharing the reciprocating axis of the piston, id) that extends in an axial direction of the piston; and a spring (springs 30, id.) configured to elastically support the piston in the axial direction (springs 30 provide piston 1 resilience and stiffness in the direction of piston displacement, par 0023), wherein the spring comprises 
Regarding claim 2, Puff discloses the linear compressor of claim 1, wherein the plurality of spring strands are circumferentially arranged about the spring central axis and spaced apart from one another by an equal angle about the spring central axis (fig 5 depicts three springs 30 spaced evenly apart from one another at an angle of 120 degrees, par 0024). 

Regarding claim 4, Puff discloses the linear compressor of claim 3, wherein the first spring strand comprises a first spring body (first spring 30 comprise a central volute portion 30a, internal leg 30b, external leg 30c, par 0023), a first front spring link (external leg 30c, id.), and a first rear spring link (internal leg 30b, id.), wherein the second spring strand comprises a second spring body (second spring 30 comprise a central volute portion 30a, internal leg 30b, external leg 30c, par 0023), a second front spring link (external leg 30c, id.), and a second rear spring link (internal leg 30b, id.), wherein the third spring strand comprises a third spring body (third spring 30 comprise a central volute portion 30a, internal leg 30b, external leg 30c, par 0023), a third front spring link (external leg 30c, id.), and a third rear spring link (internal leg 30b, id.), wherein the first front spring link, the second front spring link, and the third front spring link are arranged in the first plane and circumferentially spaced apart from one other by 120 degrees about the spring central axis, and wherein the first rear spring link, the second rear spring link, and the third rear spring link are arranged in the second plane and circumferentially spaced apart from one another by 120 degrees about the spring central axis (fig 5 depicts the three inner legs 30b spaced equally apart also, par 0024). 
Regarding claim 5, Puff discloses the linear compressor of claim 4, wherein the first spring body, the second spring body, and the third spring body are sequentially arranged at a side of the spring and spaced apart from one another in the axial direction (fig 5, three springs 30 are depicted, evenly spaced at 120 degrees, par 0024). 

Regarding claim 7, Puff discloses the linear compressor of claim 1, wherein the front spring link is bent from the spring body (external leg 30c is bent at a 90 degree angle from central volute 30a) and extends radially outward of the spring body (external leg 30c extends on the outer radius of the spring 30, “outward” is an adjective, its plain meaning indicates either a position, or a direction, this interpretation under Puff uses the definition of “outward” indicating position), and wherein the rear spring link is bent from the spring body (internal leg 30b is bent at a 90 degree angle from central volute 30a) and extends radially inward of the spring body (internal leg 30b extends on the inner radius of the spring 30, “inward” is an adjective, its plain meaning indicates either a position, or a direction, the interpretation under Puff uses the definition of “inward” indicating position). 
Regarding claim 12, Puff discloses the linear compressor of claim 1, wherein the plurality of spring strands have a same shape and size (fig 5, the springs 30 are depicted with the same shape and size). 
Regarding claim 13, Puff discloses the linear compressor of claim 1, further comprising: a shell (fig 3, external block 2a which is depicted as a component of frame part 40 of the cylinder structure, par 0003,0023) configured to accommodate the piston and the spring (fig 3, external leg 30c is affixed to frame part 40 of the cylinder structure, and piston 1 is within the bore of the cylinder structure, par 0023; frame part 40 comprises the external block 2a,par 0003); and a suction pipe (fig 3, suction pipe is 
Regarding claim 14, Puff discloses the linear compressor of claim 1, wherein the spring body extends in the axial direction (internal leg 30b and external leg 30c extend along the axis of piston reciprocation) and defines a virtual circle (fig 8, the spring external legs 30c are set in virtual circle in frame part 40, matching the circle of the cylinder 2) having a spring diameter about the spring central axis (fig 3, external legs 30c extend along the axis of piston 1 reciprocation, such that the springs’ 30 virtual circle is centered about the reciprocating axis of the piston 1).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY S LEE whose telephone number is (571)272-5354.  The examiner can normally be reached on Mon-Fri 0900-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GEOFFREY S LEE/Examiner, Art Unit 3746          

/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746